 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JODI L. CRANE,                                    No. 2:21-cv-00022-TLN-CKD
12                       Plaintiff,
13            v.                                        ORDER
14    CITY OF DUNSMUIR, et al.,
15                       Defendants.
16

17          Plaintiff Jodi L. Crane (“Plaintiff”) is an individual proceeding pro se with a civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 30, 2021, the magistrate judge filed findings and recommendations which were

21   served on all parties and which contained notice that any objections to the findings and

22   recommendations were to be filed within 14 days. (ECF No. 33.) No timely objections have

23   been filed.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED:

 2      1. The Findings and Recommendations (ECF No. 33) are ADOPTED IN FULL;

 3      2. Defendants’ Motion to Dismiss (ECF No. 29) is GRANTED in part and DENIED in part;

 4      3. Defendants’ Motion to Dismiss (ECF No. 29) is DENIED to the extent that Plaintiff is

 5         granted leave to file a third amended complaint naming Defendant Todd Juhasz within 30

 6         days after this order — in all other respects the Motion to Dismiss is GRANTED; and

 7      4. All claims against Defendants Juliana Lucchessi, Daniel Padilla, and the City of Dunsmuir

 8         are DISMISSED without further leave to amend.

 9         IT IS SO ORDERED.

10   DATE: July 7, 2021

11

12

13                                                      Troy L. Nunley
                                                        United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
